Citation Nr: 9931794	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  92-10 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis. 

2.  Entitlement to an effective date earlier than March 1, 
1996, for the award of special monthly pension base on the 
need for regular aid and attendance or on being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to June 
1968.  

The appeal as to the issue of entitlement to service 
connection for multiple sclerosis arises from the September 
1991 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, denying a 
request to reopen a claim for service connection for multiple 
sclerosis.  The case was remanded by the Board for additional 
development in October 1993 and again in November 1995.  In 
the course of appeal the RO reviewed and denied the claim for 
service connection for multiple sclerosis as if it were 
reopened in rating decisions in May 1995 and December 1996, 
and in a Supplemental Statements of the Case in May 1995.  
Nonetheless, the RO noted in a January 1999 Supplemental 
Statement of the Case that the issue on appeal was whether 
the veteran has presented new and material evidence to reopen 
a claim for service connection for multiple sclerosis, and in 
that Supplemental Statement of the Case proceeded to find 
that new and material evidence had not been presented to 
reopen the claim.  The RO in a July 1999 Supplemental 
Statement of the Case again found that new and material 
evidence had not been presented to reopen the claim.  
However, in an August 1999 Supplemental Statement of the Case 
the RO found that new and material evidence had in fact been 
submitted to reopen the claim.  The RO in that Supplemental 
Statement of the Case then noted that the RO had previously 
reviewed the claim on the merits, and accordingly proceeded 
to review and deny the claim of entitlement to service 
connection for multiple sclerosis on the merits.  The claim 
is considered reopened by the RO.  

As noted by the Board in the November 1995 remand, in an 
October 1993 statement the veteran raised the issue of 
entitlement to special monthly pension based on the need for 
regular aid and attendance or on being housebound.  The RO 
reviewed and denied that claim by a December 1996 decision.  
However, in December 1996 the claims file was unavailable for 
RO review.  Once the claims file became available, by a 
February 1997 decision, the RO granted special monthly 
pension based on the need for regular aid and attendance to 
due blindness, effective from March 1, 1996.  The veteran 
appropriately appealed that claim, contending entitlement to 
an effective date for that grant of special monthly pension 
earlier than March 1, 1996.  That claim for an earlier 
effective date is properly before the Board, and is the 
subject of remand, below.  


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
demonstrating the current  existence of multiple sclerosis.
 

CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for multiple sclerosis. 38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Inservice medical records note a history of a car accident 
prior to service with closed head injury at that time.  Upon 
inservice medical examination in May 1968, the veteran's 
complaints of recurrent blackouts and dizzy spells were 
attributed to that pre-service accident.  A psychiatrist in 
service in May 1968 concluded that the veteran suffered from 
a passive dependent personality with hypochondriacal 
tendencies.  There were no diagnoses of multiple sclerosis 
during the veteran's period of service.  Upon service 
separation examination in May 1968, physical systems, 
including neurologic systems, were generally found to be 
normal.  The veteran was separated from service on the basis 
of unsuitability due to his diagnosed personality disorder.  

The veteran was hospitalized by the VA for approximately one 
week in December 1986 for complaints of numbness in both 
lower extremities and trunk, with difficulty walking and 
feeling as if he had a grapefruit in his rectum.  Symptoms 
reportedly began approximately six days prior to admission 
with tingling in the right lower extremity from the upper 
thigh to the toes.  He reported current difficulty walking 
due to inability to feel the floor.  He reported no motor 
deficits or other sensory deficits.  No abnormalities were 
noted upon physical examination with the exception of an 
assessed sensory neuropathy.  Upper extremity sensation was 
intact, whereas lower extremity sensation was increased to 
pinprick, light touch, and position sense in the lower 
extremities from the toes to the mid-thigh, with more 
profound deficits distally.  A myelogram was within normal 
limits.  An MRI of the head was also within normal limits.  
The veteran's symptoms waxed and waned throughout the 
hospitalization without real improvement.  The examiner 
assessed dorsal column myelopathy with probable multiple 
sclerosis.  

VA outpatient treatment records from  1986 to the present 
have included the veteran's complaints of a myriad symptoms 
or disorders which either he or the examiner attributed to 
multiple sclerosis.  These have included, but have not been 
limited to, pain or numbness in the lower extremities; pain 
or cramping or muscle spasms or vibration in the spine, 
extremities, or throughout the body; weakness, fatigue, or 
loss of energy; loss of bodily coordination or coordination 
of the limbs, particularly the lower extremities; loss of 
control of bodily functions, including in particular loss of 
bowel and bladder control; loss of vision; skin rashes or 
blemishes; headaches or pain in the head; breathing problems; 
and cardiovascular pain or disorders.  

Upon VA MRI examination in May 1989, the examiner noted there 
was no significant change from a prior MRI in August 1988.  
The examiner identified areas of high signal on T2 in the 
periventricular white matter of the frontal lobe as well as 
parietal white matter consistent with multiple sclerosis 
plaques.  No new lesions were identified.  

The veteran was hospitalized for approximately eight days 
from February 1992 to March 1992 to rule out ongoing multiple 
sclerosis.  A history was noted of multiple sclerosis first 
diagnosed in 1986 chronically, with an MRI in 1989 showing an 
area of increased intensity consistent  with a multiple 
sclerosis plaque, and periventricular white matter in the 
frontal cortex.  The veteran complained of sharp pains in the 
left temporal and vertex of the head beginning two weeks 
prior to hospital admission.  He also complained of recent 
decreased vision in the right eye.  He also reported burning 
blood and had delusions of grandeur.  Physical examination 
was generally unremarkable.  A lesion in the right macula was 
noted, with blurring of the optic disc of that eye.  The 
veteran functioned normally during the hospitalization, and 
his neurological examination remained nonfocal.  The 
veteran's treating physician reported that the veteran was 
often delusional, presenting varying complaints with no 
apparent organic etiology.  Psychiatry followed the veteran 
and assessed that the veteran's complaints were more 
characteristic of a psychotic disorder than a factitious 
disorder.  He was treated with Haldol, Cogentin, Percocet, 
and multivitamins.  Examiners assessed organic delusional 
disorder, history of Munchausen's syndrome, a history of 
multiple sclerosis since 1987 (though the examiner noted that 
the veteran contended that the multiple sclerosis was present 
since 1969), and decreased vision and macular lesions in the 
right eye.  

The veteran was hospitalized for many subjective neurological 
complaints for two days in March 1992.  Physical examination 
was completely unremarkable, as was a laboratory work-up.  No 
focal neurological findings were present.  An MRI was 
completely negative.  An ophthalmological report was noted to 
have included a diagnosis pseudocanthoma elasticum, but 
presented no evidence of multiple sclerosis.  The examiner 
diagnosed pseudocanthoma elasticum, delusional disorder, and 
no multiple sclerosis.  

In a May 1992 outpatient treatment note, the examiner 
reported that though the veteran had been diagnosed with 
multiple sclerosis there were no objective signs and no 
abnormal studies to support the disorder.  Deep tendon 
reflexes were 2+, and posture and gait were normal.  The 
examiner assessed massive symptom-sign dissociation.  

The claims file contains VA outpatient treatments in December 
1992 and February 1993 for symptoms of diagnosed multiple 
sclerosis including organic delusions.  At a February 1993 VA 
outpatient treatment for complaints of multiple symptoms 
including chills, fever, and vision problems, the veteran 
also reported odd conditions including "illumination of the 
brain" and otherwise involving extra-sensory perception 
(ESP).  He reported multiple unsolicited complaints.  The 
examiner assessed delusional ideation related to symptoms.  
Fundoscopic examination was benign.  The examiner diagnosed 
multiple sclerosis and psychosomatic disorder.  

In February 1994 upon VA consultation the veteran was 
diagnosed with delusional disorder, grandiose and somatic 
type, to rule out schizotypal personality disorder.  Noted 
symptoms included beliefs that he had telekinetic abilities 
and extra sensory perceptions and biocommunication abilities, 
which he believed to be documented by the CIA and the FBI. 

At a March 1996 VA examination of the veteran's complained-of 
visual impairment due to multiple sclerosis, the examiner 
noted that the veteran had no dizziness and good memory, but 
that he used a blind support cane due to visual impairment.  
No further pertinent examination findings were noted.  The 
examiner diagnosed, in pertinent part, multiple sclerosis and 
visual impairment due to multiple sclerosis.  

At a May 1996 VA examination, the veteran was noted to have 
come to the examination wearing dark glasses and carrying a 
white cane.  The examiner noted that the medical record he 
reviewed indicated a mixed neurological disorder and no 
disability.  The examiner noted that the veteran was 
diagnosed with multiple sclerosis upon hospitalization in 
1986.  The veteran reported completing blind school in Waco, 
Texas, and being approved for aid and attendance benefits.  
The veteran reported being able to distinguish broad colors 
and light and dark, but not being able to distinguish 
details.  He also reported good use of his arms and hands, 
but considerable difficulty with his bowel and bladder, with 
bladder urgency and some spontaneous loss of bowel control.  
He also reported leg weakness and stiffness, though with good 
feeling in his legs, with the need to be careful ambulating.  
The examiner found the veteran to have normal thought 
processes, no delusions or hallucinations, normal mood, and 
intact sensorium; the examiner also found the veteran 
competent.  Upon eye examination, the veteran could 
distinguish light and dark and colors but nothing else, with 
inability to read.  There was fair strength in both arms, 
intact sensation, and intact reflexes.  There was definite 
weakness of both lower extremities, spasticity, and 
hyperreflexia, though with intact sensory response.  The 
examiner diagnosed multiple sclerosis.  

In September 1996 the veteran was to undergo a VA visual 
impairment evaluation with VISIT (Visual Impairment Services) 
in Albany, New York.  The examiner noted that though the 
veteran was reportedly legally blind, he demonstrated no 
mobility difficulties ambulating through the medical center, 
though it was a completely new facility.  The examiner 
assessed that someone legally blind should have had 
difficulties negotiating the facility.  The examiner noted 
that the veteran appeared to make eye contact, ambulated with 
no noticeable difficulty, and refused an eye examination.  

In March, June, July, and August, 1998, VA examiners 
evaluated the veteran for neurological disorders including 
multiple sclerosis.  The veteran's medical history was 
reviewed from service to the present.  The examiners noted 
that the veteran had a single episode of myelitis in 1986 
without recurrence or continued active demyelination.  They 
also noted that the veteran had not been taking any chronic 
medications for multiple sclerosis.  They noted that a single 
white matter lesion in the brain was observed by MRI in 1990, 
but that patients with predominantly spinal chord 
manifestations of multiple sclerosis generally had multiple 
white matter lesions in the brain, not a single lesion.  
Further, they noted that findings of "massive sign-symptom 
dissociation" upon VA examination in  March 1992, together 
with a negative MRI at that time, put the diagnosis of 
multiple sclerosis in doubt at that time.  At the March to 
August, 1998, VA examinations, there was no facial weakness, 
and facial sensation was intact to touch and temperature.  
Tongue was midline and jaw jerk was not hyperreflexic.  There 
was mild loss of pinprick sensation in the right arm and both 
legs, but these were noted to be only subjective and not 
objective findings.  Proprioception, vibration, and 
temperature sensation were intact throughout.  Motor 
examination showed normal bulk and strength throughout 
without upper extremity drift or fixation.  There was 
increased tone with a clasp-knife feature in the lower 
extremities.  Gait exhibited normal posture and stride; the 
veteran was able to walk on heels and toes and to tandem 
gait.  The veteran demonstrated coordination with finger to 
nose and normal execution of rapid alternating movements.  
Upon reflex examination, deep tendon reflexes were increased 
at 3+ only at the knees, with other reflex findings 
unremarkable.  An adductor response was elicited on the 
right, but Hoffmann's responses were not present.  There was 
no ankle clonus and toes were downgoing.  The examiners 
concluded that the veteran had generally normal-ranging 
functioning in most neurobehavioral domains.  Psychological 
assessment suggested strong defensiveness, preoccupation with 
physical status, mild neurotic symptoms, and no psychotic 
disturbance.  These psychological findings were noted to be 
consistent with past findings dating back to service.   

Upon eye examination as part of VA examinations from March to 
August, 1998, the veteran was noted to have low vision 
secondary to macular degeneration and angioid streaks.  
However, macular degeneration and angliod streaks were noted 
to be causes of low vision distinct from demyelination and 
atrophy of the optic nerve.  Demyelination and atrophy of the 
optic nerve were noted to be causes of low vision associated 
with multiple-sclerosis.  The examiners concluded that the 
veteran's low vision could not be reliably attributed to 
multiple sclerosis.  

At the March to August, 1998, VA examinations, bowel problems 
reported by the veteran were evaluated by gastroenterology 
consultation while the veteran was a neurology inpatient.  
The veteran refused to undergo rectal manometry or other 
gastroenterology-related tests.  The consultant assessed that 
the veteran's  bowel problems were functional.

At the March to August, 1998, VA examinations, examiners 
noted that prior studies showed normal B12 and non-reactive 
CSF VDRL, which tended to rule out B12 deficiency or 
neurosyphilis as alternate causes for myelopathy.  Antibody 
screens for Lyme disease and Human T-lymphotropic virus type 
1 (HTLV-1) were negative, and sedimentation rate was in the 
normal range.  VDRL was nonreactive.  Serum FTA was 2+.  An 
ANA screen showed a specked pattern with titer of 1:160, 
which was considered a borderline, nonspecific result.  

At the March to August, 1998, VA examinations, MRI's of the 
thoracic spine and the brain, with and without gadolinium 
enhancement, were obtained.  However, the veteran absolutely 
refused to undergo lumbar puncture for spinal fluid 
examination.  Upon VA MRI examination in June 1998 using 
newer, highly sensitive techniques, white matter lesions were 
fairly extensive and in a distribution typical for multiple 
sclerosis.  However, there was no gadolinium enhancement, 
which absence argued against highly active inflammatory 
demyelinating disease.  The examiners reported that with a 
single MRI examination without the benefit of corroborating 
spinal fluid findings such as oligoclonal bands, it was not 
possible to determine whether the findings constituted the 
residua of a 1986 episode of encephalomyelitis, or part of a 
chronic progressive disease such as multiple sclerosis.  The 
examiners noted that the veteran's objective signs waxed and 
waned from 1986 to 1992, and were not always present. The 
examiners noted that upon neurological examination the 
veteran's motor disability was not striking, and objective 
findings were fairly subtle, suggesting little or no 
progressive disease since 1986.  While a 1988 MRI was noted 
to show a single white matter lesion of the brain, a 1992 MRI 
was negative, which was not consistent with a diagnosis of 
multiple sclerosis.  The examiners concluded that there was 
generally no good documentation of relapsing and remitting 
neurological disease over the 12 years since 1986, despite 
the veteran's complaints of  recurrent fatigue and weakness.  

At the March to August, 1998, VA examinations, the examiners 
further concluded that symptoms experienced by the veteran in 
service were largely associated with gastrointestinal upset, 
and that headaches and dizziness reported in the medical 
record around the time of the veteran's period of service 
were otherwise associated to a prior closed-head trauma in 
1966, with consistent post-concussive symptoms.  The 
examiners concluded that the single episode of transverse or 
encephalomyelitis in 1986 without recurrence or continued 
active demyelination was insufficient to establish a 
diagnosis of multiple sclerosis.  The examiners noted that 
the single myelitis episode in 1986 could leave residual 
clinical and radiologic signs of corticospinal tract or other 
white matter lesions, and leave a residual neurological 
deficit in the absence of multiple sclerosis.

At the March to August, 1998, VA examinations, the examiners 
noted that multiple sclerosis is by definition multiple 
demyelinating lesions in time and space, and in the absence 
of the confirmed presence of multiple demyelinating lesions 
in time and space a positive diagnosis could not be made.   
Absent current or past corroborating spinal fluid studies, 
and considering the veteran's clinical history, the examiners 
could only characterize the veteran's disorder as a 
demyelinating disorder, nonspecific.  The examiners noted 
that there was no medical documentation of any specific 
episodes of illness consistent with CNS demyelination between 
1967 and 1986.  The examiners therefore opined that there was 
no basis to conclude that the veteran experienced onset of 
any demyelinating disorder within seven years of separation 
from service.

Analysis

The veteran contends, in effect, that he has suffered from 
symptoms of multiple sclerosis since his period of service, 
and that while multiple sclerosis was not officially 
diagnosed until 1986, sufficient medical evidence is of 
record to show that the multiple sclerosis was present since 
service or was manifested to a compensable degree within the 
first seven years post service.

The first responsibility of a person seeking entitlement to 
VA benefits is to submit a well-grounded claim.  38 U.S.C.A. 
5107(a) (West 1991).  A well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability is service connected; it 
requires evidence relevant to the requirements for service 
connection of sufficient weight to make the claim plausible, 
i.e., meritorious on its own or capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of 
evidence needed to make a claim well grounded depends upon 
the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, competent lay evidence may be sufficient. However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also Tidwell v. West, 
11 Vet. App. 242 (1998).
As noted above, incurrence in service may be presumptively 
established for multiple sclerosis.  If multiple sclerosis is 
manifest to a compensable degree within seven years after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

In this case, while the veteran was for may years diagnosed 
with multiple sclerosis or strongly suspected of suffering 
from multiple sclerosis, the question of whether the veteran 
currently suffers from multiple sclerosis was with greatest 
authority resolved most recently by VA examinations in 
examinations conducted from March to August, 1998, pursuant 
to Board remand in November 1995.  As those examiners pointed 
out, multiple sclerosis is by definition multiple 
demyelinating lesions in time and space, and in the absence 
of the confirmed presence of multiple demyelinating lesions 
in time and space, a positive diagnosis cannot be made.  
These recent examiners have carefully reviewed the veteran's 
medical history, as has been thoroughly detailed, above, and 
have concluded, based on the absence of sufficient objective 
symptomatology, including in particular the confirmed 
presence of multiple demyelinating lesions in space and time, 
that based on all medical evidence currently available, a 
diagnosis of multiple sclerosis cannot be made.  This medical 
opinion is the most informed, most thorough, and most recent, 
and is the only medical opinion on the question based on a 
complete review of the medical record.  Prior medical 
opinions concluding that multiple sclerosis was  present were 
considerably less informed, were based on history as reported 
by the veteran, or were founded on insufficient factual 
bases.  Such were the conclusions (about the prior positive 
diagnoses of multiple sclerosis) by the VA medical examiners 
for those examinations from March to August, 1998.  The Board 
will not render an opinion contrary to this necessary and 
sufficient medical judgment by these recent medical examiners 
that multiple sclerosis is not present.  To follow the 
contrary course and find, based on prior opinions, that 
multiple sclerosis is present would be error.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (decisions must be based on 
clarifying, and not equivocal, medical evidence); Reonal v. 
Brown, 5 Vet.App. 458, 461 (1993) ("an opinion based upon an 
inaccurate factual premise has no probative value"); and 
LeShore V. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence". . 
. and cannot enjoy the presumption of truthfulness accorded 
by Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  The VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  

Accordingly, the Board concludes that the veteran does not 
currently suffer from multiple sclerosis.  As the veteran has 
not met the first Caluza requirement of a current medical 
diagnosis of the claimed disorder, the Board finds that the 
veteran has not presented a well-grounded claim for service 
connection for multiple sclerosis.  Caluza; Tidwell.





ORDER
As the veteran has not submitted a well-grounded claim for 
service connection for multiple sclerosis, his appeal as to 
this issue is denied. 

REMAND

The Board notes that the veteran was granted entitlement to a 
permanent and total disability rating for pension purposes 
due to multiple sclerosis effective from December 17, 1986, 
by a March 1987 RO rating decision.  By a December 1996 RO 
rating decision, this entitlement to nonservice-connected 
pension benefits was affirmed, based on inability to secure 
and follow a substantially gainful occupation.  As noted in 
the introduction, above, the veteran was granted entitlement 
to special monthly pension by a February 1997 RO rating 
decision, based on the need for regular aid and attendance 
due to blindness.  The effective date of that award of 
special monthly pension was March 1, 1996.  The veteran has 
appealed the February 1997 decision, claiming entitlement to 
an effective date earlier than March 1, 1996, for an award of 
special monthly pension based on the need for regular aid and 
attendance due to blindness.  The veteran contends that 
special monthly pension should be awarded effective from 
November 1993.  

If nonservice-connected pension has been previously granted, 
the date of entitlement to special monthly pension may be 
granted retroactive to the earliest date, subsequent to that 
grant of nonservice-connected pension, when medical evidence 
presented, including VA medical evidence of record, warranted 
that grant of special monthly pension.  38 C.F.R. § 3.401(a) 
(1999).    

Under 38 C.F.R. § 3.351(c) (1999), the special monthly 
pension provided by 38 U.S.C.A. § 1521(d) is payable, in 
pertinent part, for blindness in both eyes with visual acuity 
of 5/200.  Concentric contraction of the field of vision to 5 
degrees or less in both eyes is the equivalent of 5/200 
visual acuity, to qualify the veteran for special monthly 
pension.  38 C.F.R. § 3.351(c) (1999).  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating visual acuity.  38 C.F.R. § 4.75 (1999).  
Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is in that eye 
inability to recognize test letters at one foot and when 
further examination of the eye reveals that perception of 
objects, hand movements or counting fingers cannot be 
accomplished at three feet, lesser extents of vision, 
particularly perception of objects, hand movements, or 
counting fingers at distances less than three feet being 
considered of negligible utility.  38 C.F.R. § 4.79 (1999).  

In this case, medical evidence relied upon for the grant of 
special monthly pension included an October 1993 VA 
ophthalmology consultation wherein it was determined that the 
veteran had visual acuity such that he could only count 
fingers from a distance of one foot in each eye.  That level 
of visual acuity is considered blindness for VA benefit 
purposes, as noted above. 38 C.F.R. § 4.79.  

The Board notes that at another VA examination in October 
1993 an optometrist determined that the veteran had best 
corrected visual acuity of 20/400 in the right eye and 20/200 
in the left eye.  That level of visual impairment does not 
meet the criteria for special monthly pension.  38 U.S.C.A. § 
1521(d); 38 C.F.R. § 3.351(c).  Hence there is a pertinent 
conflict in the medical record as to whether the veteran has 
a level of blindness which qualifies for special monthly 
pension, which must be resolved before a determination of the 
effective date for special monthly pension may be made.  

Further, recent VA examinations raise serious questions as to 
whether there is 5/200 visual acuity or concentric 
contraction of the field of vision to 5 degrees in both eyes, 
so as to qualify for special monthly pension based on need 
for regular aid and attendance due to that level of 
blindness.

The veteran was hospitalized from April to May, 1994, at the 
VA medical center in Waco, Texas, within the Blind 
Rehabilitation Unit, with a diagnosis of low vision blindness 
secondary to macular degeneration and amyloid streaking.  The 
veteran was noted to have a delusional disorder by history, 
and consultations by psychology and psychiatry services were 
obtained.  A social work record notes the veteran's report 
that he continued to drive even though he could not see, with 
the veteran maintaining that he could continue to drive 
safely by using extra sensory perception (ESP).  The veteran 
participated in all aspects of the Blind Rehabilitation Unit 
program, and exhibited a high level of functioning in all 
aspects of the program.  The veteran was accordingly 
discharged because it was felt no further benefit could be 
obtained.

Many other medical records within the claims file also note 
the veteran's delusions as related to sensory capacities.

In September 1996 the veteran was to undergo a VA visual 
impairment evaluation with VISIT (Visual Impairment Services) 
in Albany, New York.  The examiner noted that though the 
veteran was reportedly legally blind, he demonstrated no 
mobility difficulties ambulating through the medical center, 
though it was a completely new facility.  The examiner 
assessed that someone legally blind should have had 
difficulties negotiating the facility.  The examiner noted 
that the veteran appeared to make eye contact, ambulated with 
no noticeable difficulty, and refused an eye examination.

As part of VA examinations from March to August, 1998, upon 
eye examination, the veteran was noted to have low vision 
secondary to macular degeneration and angioid streaks.  
Central field loss was found on examination, with the veteran 
reporting inability to read cards presented or to count 
fingers.  However, the examiners noted that the veteran's 
excellent spontaneous eye contact and visual tracking of 
objects during the eye examination were inconsistent with his 
reports of legal blindness and inability to count fingers.  
In June 1998 the veteran was noted to spontaneously recognize 
and greet individuals, such as the attending physician, from 
a distance of approximately 20 feet or more.  The examiners 
raised the question that the veteran's visual impairment was 
perhaps not so severe as the veteran reported. 

Accordingly, in light of the issues raised and questions 
presented, remand for a VA ophthalmological examination is in 
order to ascertain the current best correct visual acuity in 
each eye, and to identify any field defects or contractions 
of visual fields.  If the veteran is found to be currently 
blind, so that for both eyes best corrected vision is no 
better than 5/200 or visual field is contracted to no more 
than five degrees, the Board will be inclined to find that 
the veteran was blind to that degree when so determined by 
the VA ophthalmologist in October 1993.  However, if the 
veteran is found to not have that qualifying level of 
blindness now, the Board will be inclined to conclude that he 
did not have that qualifying level of blindness then either.  

Accordingly, the claim is remanded for the following:

1.  The veteran should be afforded a VA 
examination by an ophthalmologist to 
determine the nature of any current eye 
disabilities, the current best corrected 
visual acuity in each eye, and any 
current visual field defects.  If there 
is concentric contraction of visual 
fields, the extent of the remaining 
visual field, in degrees, must be 
specified.  Prior to this examination, 
the examiner must review the claims file 
and a copy of this remand.  In 
particular, the examiner must take note 
of the recent observations of VA 
examiners from March to August, 1998, 
regarding the veteran's behaviors 
demonstrating levels of visual acuity 
greater than those to which he has 
admitted upon optometric or 
ophthalmological examinations since 
October 1993.  Those 1998 findings must 
be noted and addressed in the examination 
report, and those and other contradicting 
findings as noted within this remand must 
be reconciled with any findings of visual 
acuity or visual field impairment.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review before the examination, 
affording the examiner sufficient time to 
review pertinent medical findings.

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an effective date earlier 
than March 1, 1996, for an award of 
special monthly pension based on a need 
for regular aid and attendance due to 
blindness.  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







